UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                            __________________

                               No. 00-20050
                             Summary Calendar
                            __________________



     UNA MAE DAVIS,
                                                  Plaintiff-Appellant,

                                    versus

     FORT BEND INDEPENDENT SCHOOL DISTRICT,

                                                  Defendant-Appellee.

            ______________________________________________

         Appeal from the United States District Court for the
                      Southern District of Texas
                            (H-99-CV-185)
            ______________________________________________
                             July 11, 2000


Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Una    Mae   Davis   appeals   from     an    adverse   summary   judgment

dismissing her employment discrimination claims.              On appeal, Davis

contends that the district court erred in dismissing her race

discrimination claim. Specifically, Davis asserts that the summary

judgment evidence created a fact issue as to her qualification for

the position from which she was terminated.             We disagree.     Our de

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
novo review of the summary judgment evidence leads us to the

inescapable conclusion that the district court correctly determined

that Davis did not establish a prima facie case.     To the extent

that Davis complains of an inadequate time to conduct discovery,

such claim has been waived and is not properly before us, inasmuch

as Davis did not request additional time for discovery from the

district court.   The judgment of the district court is affirmed

essentially for the reasons set out in the Memorandum and Order of

the district court dated December 16, 1999.

                                                          AFFIRMED




                                2